DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicant’s Remarks Page 8, filed on May 10, 2021, with respect to 35 U.S.C. § 102, have been fully considered and are persuasive.  The 35 U.S.C. § 102 rejection has been withdrawn. 
Applicant’s arguments with respect to claim(s) 1-2, 4-5, 7-18, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5, 11-12, 14-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Olson et al. (U.S. Patent Application Publication No. 2017/0031361 and hereinafter, “Olson”) in view of Hong (U.S. Patent Application Publication No. 20120109462). 

Regarding claim 1, Olson teaches an apparatus for controlling driving of a vehicle, the apparatus comprising: 
a processor, wherein the processor is configured to determine whether a lane change is necessary based on a rear situation of a reference vehicle
See Olson [0044], “The policies 46 may indicate one or more actions that a vehicle 14, 16 may take in support of the policy…The policies 46 may further indicate one or more reactions that a vehicle 14, 16 may have to another vehicle 14, 16. For example, the vehicle 14, 16 may adjust a speed of the vehicle 14, 16 to maintain desired distances between other vehicles 14, 16 in front of and/or behind the vehicle 14, 16 in the same lane…Lane-change: the vehicle 14 makes a standard highway lane change in either direction, such that it transitions from one lane centerline to another. ” (The Examiner interprets the rear situation as “whether there is an approaching vehicle” from the rear side, according to the instant specification as [0058])
when the lane change is necessary, determine whether the lane change is possible based on a left-side rear situation and a right-side rear situation of the reference vehicle
See Olson [0023], “The host vehicle 14 is programmed to define a traffic environment 10 which includes the host vehicle 14 and one or more non-20 meters of a left or right side of the host vehicle 14 and within a second fixed distance in a second specified direction, e.g., 100 meters of a front or rear of the host vehicle 14.”
See Olson [0044], “Each policy 46 is designed to capture a different high-level behavior and intention, and may include a planned trajectory. Example policies may include following a lane, changing a lane, or turning at an intersection…The policy 46 is applicable if traffic rules allow for a lane change and there are no obstructing non-host vehicles 16.”
perform lane change control of the reference vehicle depending on the determination result
 See Olson [0044], “The vehicle 14 makes a standard highway lane change in either direction, such that it transitions from one lane centerline to another. The policy 46 switches back to lane nominal once the lane change has completed. The policy 46 is applicable if traffic rules allow for a lane change and there are no obstructing non-host vehicles 16. It can also end in an abort behavior, in which after starting the lane change, we go back to the original lane—this abort occurs when a previously unobserved non-host vehicle 16 approaches the area into which the host vehicle 14 is trying to pass.”
a storage configured to store a result of monitoring the rear situation, the left-side rear situation, and the right-side rear situation of the reference vehicle 
See Olson [0032], “A memory of the computer 20 generally stores collected data. Collected data may include a variety of data collected in a host vehicle 14 by data collectors 24 and/or derived therefrom. Examples of collected data 24 may include, e.g., data about the driving history of one or more non-host vehicles 16, e.g., the position (for example, geo-coordinates, a distance from the host vehicle 14, etc.) of the non-host vehicle 16 as a function of time, the speed of the non-host vehicle 16 as a function of time, the direction of travel, the number and magnitude of changes in direction and speed at various time points, etc. Collected data may further include, e.g., information such as a type (e.g., light truck, passenger car, minivan, etc.), dimensions, make, model, etc. of the one or more of the non-host vehicles 16.”
wherein the processor is configured to determine that the lane change is necessary 
See Olson  [0032], “Collected data may further include, e.g., information such as a type (e.g., light truck, passenger car, minivan, etc.), dimensions, make, model, etc. of the one or more of the non-host vehicles 16.”
See Olson [0044], “Each policy 46 is designed to capture a different high-level behavior and intention, and may include a planned trajectory. Example policies may include following a lane, changing a lane, or turning at an intersection.”
See Olson [0032], “Examples of collected data 24 may include, e.g., data about the driving history of one or more non-host vehicles 16, e.g., the position (for example, geo-coordinates, a distance from the host vehicle 14, etc.) of the non-host vehicle 16 as a function of time, the speed of the non-host vehicle 16 as a function of time, the direction of travel, the number and magnitude of changes in direction and speed at various time points, etc.”
Olson does not expressly teach:
when at least one or more of a large vehicle, a high-speed approaching vehicle, and a vehicle blinking a head lamp are present behind the reference vehicle in a lane in which the reference vehicle is driving
However, Hong does teach:
when at least one or more of a large vehicle, a high-speed approaching vehicle, and a vehicle blinking a head lamp are present behind the reference vehicle in a lane in which the reference vehicle is driving
Hong [0052] discloses performing a lane change process based on a turn signal transmitted from a rear vehicle sensing result.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the collected data as disclosed by Olson to include detection of a vehicle blinking a head lamp behind the reference vehicle, as taught in Hong, in order to “ensure safe lane change even if a driver fails to hear a warning sound or see a warning screen and does not recognize a situation in which lane change is dangerous” (Hong, Abstract).

Regarding claims 2 and 17, Olson teaches the apparatus of claim 1, wherein the processor is configured to:
when the lane change is impossible, monitor a forward situation of the reference vehicle to determine whether vehicle speed control of the reference vehicle is possible;
See Olson [0023], “The host vehicle 14 is programmed to define a traffic environment 10 which includes the host vehicle 14 and one or more non-host vehicles 16 within a predefined distance to the host vehicle 14. The predefined distance to the host vehicle 14, may be defined, e.g., as within a first fixed distance in a first specified direction, e.g., 20 meters of a left or right side of the host vehicle 14 and within a second fixed distance in a second specified direction, e.g., 100 meters of a front or rear of the host vehicle 14... Further, the predefined distance to the host vehicle 14 may be defined to depend on other conditions, e.g., a speed of the host vehicle 14
See Olson [0044], “The policies 46 may further indicate one or more reactions that a vehicle 14, 16 may have to another vehicle 14, 16. For example, the vehicle 14, 16 may adjust a speed of the vehicle 14, 16 to maintain desired distances between other vehicles 14, 16 in front of and/or behind the vehicle 14, 16 in the same lane.”
and perform the vehicle speed control of the reference vehicle. 
See Olson [0044], “This policy 46 allows for overtaking a single non-host vehicle 16, possibly including driving into the oncoming traffic lane, as lane markings allow. In this case, the host vehicle 14 pulls into the passing lane, accelerates ahead of the non-host vehicle 16, and then pulls back into the original lane and returns to lane nominal.”

Regarding claims 4 and 20, Olson teaches the apparatus of claim 1, wherein the processor is configured to:
determine whether the lane change is necessary, depending on at least one or more of: a relative distance of a large vehicle, a high-speed approaching vehicle
See Olson [0032], “Collected data may further include, e.g., information such as a type (e.g., light truck, passenger car, minivan, etc.), dimensions, make, model, etc. of the one or more of the non-host vehicles 16.”
See Olson [0044], “Each policy 46 is designed to capture a different high-level behavior and intention, and may include a planned trajectory. Example policies may include following a lane, changing a lane, or turning at an intersection.”
See Olson [0032], “Examples of collected data 24 may include, e.g., data about the driving history of one or more non-host vehicles 16, e.g., the position (for example, geo-coordinates, a distance from the host vehicle 14, etc.) of the non-host vehicle 16 as a function of time, the speed of the non-host vehicle 16 as a function of time, the direction of travel, the number and magnitude of changes in direction and speed at various time points, etc.”
Olson does not expressly teach:
a vehicle blinking a head lamp, which are present behind the reference vehicle; a relative speed of the large vehicle, the high-speed approaching vehicle, and the vehicle blinking the head lamp; and whether the large vehicle, the high-speed approaching vehicle, and the vehicle blinking the head lamp blink a turn signal.
However, Hong does teach:
a vehicle blinking a head lamp, which are present behind the reference vehicle; a relative speed of the large vehicle, the high-speed approaching vehicle, and the vehicle blinking the head lamp; and whether the large vehicle, the high-speed approaching vehicle, and the vehicle blinking the head lamp blink a turn signal.
Hong [0052] discloses performing a lane change process based on a turn signal transmitted from a rear vehicle sensing result.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the collected data as disclosed by Olson to include detection of a vehicle blinking a head lamp behind the reference vehicle, as taught in Hong, in order to “ensure safe lane change even if a driver fails to hear a warning sound or see a warning screen and does not recognize a situation in which lane change is dangerous” (Hong, Abstract).

Regarding claim 5, Olson teaches the apparatus of claim 1, wherein the processor is configured to:
determine whether the lane change is possible, depending on whether there is a rear vehicle driving in a rear left lane of the reference vehicle or a rear right lane of the reference vehicle. 
See Olson [0023], “The host vehicle 14 is programmed to define a traffic environment 10 which includes the host vehicle 14 and one or more non-20 meters of a left or right side of the host vehicle 14 and within a second fixed distance in a second specified direction, e.g., 100 meters of a front or rear of the host vehicle 14.”
See Olson [0044], “The policy 46 is applicable if traffic rules allow for a lane change and there are no obstructing non-host vehicles 16. It can also end in an abort behavior, in which after starting the lane change, we go back to the original lane—this abort occurs when a previously unobserved non-host vehicle 16 approaches the area into which the host vehicle 14 is trying to pass.”
The Examiner notes that the rear left or rear right would be the areas in which the host vehicle is trying to pass when changing lanes.

Regarding claim 11, Olston teaches the apparatus of claim 1, wherein the processor is configured to:
when the reference vehicle is driving in a slow lane among a plurality of lanes and when there is a large vehicle behind on the lane in which the reference vehicle is driving, or when a relative speed or a relative distance of the large vehicle satisfies a predetermined condition and there is no blink of a turn signal, determine that the lane change is necessary.
See Olson [0033], “Based on the collected data, as described below, the computer 20 may define a traffic environment 10, identify non-host vehicles 16 participating in the traffic environment 10, and determine a policy 46 for the host vehicle 14.” 
See Olson [0032], “Examples of collected data 24 may include, e.g., data about the driving history of one or more non-host vehicles 16, e.g., the position (for example, geo-coordinates, a distance from the host vehicle 14, etc.) of the non-host vehicle 16 as a function of time, the speed of the non-host vehicle 16 as a function of time, the direction of travel, the number and magnitude of changes in direction and speed at various time points, etc.”
See Olson [0044], “The policies 46 may indicate one or more actions that a vehicle 14, 16 may take in support of the policy…The policies 46 may further indicate one or more reactions that a vehicle 14, 16 may have to another vehicle 14, 16. For example, the vehicle 14, 16 may adjust a speed of the vehicle 14, 16 to maintain desired distances between other vehicles 14, 16 in front of and/or behind the vehicle 14, 16 in the same lane…Lane-change: the vehicle 14 makes a standard highway lane change in either direction, such that it transitions from one lane centerline to another.”

Regarding claim 12, Olston teaches the apparatus of claim 11, wherein the processor is configured to:
when the lane change is necessary, determine whether a change to a left lane is possible; and when the change to the left lane is impossible, determine whether to increase a vehicle speed.
See Olson [0044], “The vehicle 14 makes a standard highway lane change in either direction, such that it transitions from one lane centerline to another. The policy 46 switches back to lane nominal once the lane change has completed. The policy 46 is applicable if traffic rules allow for a lane change and there are no obstructing non-host vehicles 16. It can also end in an abort behavior, in which after starting the lane change, we go back to the original lane—this abort occurs when a previously unobserved non-host vehicle 16 approaches the area into which the host vehicle 14 is trying to pass.”

Regarding claims 14 and 18
after controlling the lane change, monitor a forward situation and the rear situation on a changed lane to perform return control to a previous lane.
See Olson [0023], “The host vehicle 14 is programmed to define a traffic environment 10 which includes the host vehicle 14 and one or more non-host vehicles 16 within a predefined distance to the host vehicle 14. The predefined distance to the host vehicle 14, may be defined, e.g., as within a first fixed distance in a first specified direction, e.g., 20 meters of a left or right side of the host vehicle 14 and within a second fixed distance in a second specified direction, e.g., 100 meters of a front or rear of the host vehicle 14.”
See Olson [0044], “This policy 46 allows for overtaking a single non-host vehicle 16, possibly including driving into the oncoming traffic lane, as lane markings allow. In this case, the host vehicle 14 pulls into the passing lane, accelerates ahead of the non-host vehicle 16, and then pulls back into the original lane and returns to lane nominal.”

Regarding claim 15, Olson teaches a vehicle system comprising: a vehicle driving control apparatus, wherein:
the vehicle driving control apparatus is configured to determine whether a lane change is necessary based on a rear situation of a reference vehicle
See Olson [0044], “The policies 46 may indicate one or more actions that a vehicle 14, 16 may take in support of the policy…The policies 46 may further indicate one or more reactions that a vehicle 14, 16 may have to another vehicle 14, 16. For example, the vehicle 14, 16 may adjust a speed of the vehicle 14, 16 to maintain desired distances between other vehicles 14, 16 in front of and/or behind the vehicle 14, 16 in the same lane…Lane-change: the vehicle 14 makes a standard highway lane change in either direction, such that it transitions from one lane centerline to another. ”
when the lane change is necessary, determine whether the lane change is possible based on a left-side rear situation and a right-side rear situation of the reference vehicle;
See Olson [0023], “The host vehicle 14 is programmed to define a traffic environment 10 which includes the host vehicle 14 and one or more non-host vehicles 16 within a predefined distance to the host vehicle 14. The predefined distance to the host vehicle 14, may be defined, e.g., as within a first fixed distance in a first specified direction, e.g., 20 meters of a left or right side of the host vehicle 14 and within a second fixed distance in a second specified direction, e.g., 100 meters of a front or rear of the host vehicle 14.”
See Olson [0044], “Each policy 46 is designed to capture a different high-level behavior and intention, and may include a planned trajectory. Example policies may include following a lane, changing a lane, or turning at an intersection…The policy 46 is applicable if traffic rules allow for a lane change and there are no obstructing non-host vehicles 16.”
perform lane change control of the reference vehicle depending on the determination result
 See Olson [0044], “The vehicle 14 makes a standard highway lane change in either direction, such that it transitions from one lane centerline to another. The policy 46 switches back to lane nominal once the lane change has completed. The policy 46 is applicable if traffic rules allow for a lane change and there are no obstructing non-host vehicles 16.
 a sensing module, wherein the sensing module is configured to sense a surrounding situation of the reference vehicle to transmit the sensing result to the vehicle driving control apparatus
See Olson [0038] discloses sensing modules to collect data for sensing the environment.
See Olson [0044], “Each policy 46 is designed to capture a different high-level behavior and intention, and may include a planned trajectory. Example policies may include following a lane, changing a lane, or turning at an intersection…The policy 46 is applicable if traffic rules allow for a lane change and there are no obstructing non-host vehicles 16.”
Olson does not expressly teach:
wherein the vehicle driving control apparatus is configured to determine that the lane change is necessary when at least one or more of a large vehicle, a high-speed approaching vehicle, and a vehicle blinking a head lamp are present behind the reference vehicle in a lane in which the reference vehicle is driving
Hong teaches:
wherein the vehicle driving control apparatus is configured to determine that the lane change is necessary when at least one or more of a large vehicle, a high-speed approaching vehicle, and a vehicle blinking a head lamp are present behind the reference vehicle in a lane in which the reference vehicle is driving
Hong [0052] discloses performing a lane change process based on a turn signal transmitted from a rear vehicle sensing result.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the collected data as disclosed by Olson to include detection of a vehicle blinking a head lamp behind the reference vehicle, as taught in Hong, in order to “ensure safe lane change even if a driver fails to hear a warning sound or see a warning screen and does not recognize a situation in which lane change is dangerous” (Hong, Abstract).

Regarding claim 16, Olson teaches a method for controlling a driving of a vehicle, the method comprising:
monitoring a rear situation of a driving reference vehicle, which is driving, to determine whether a lane change is necessary;
See Olson [0044], “The policies 46 may indicate one or more actions that a vehicle 14, 16 may take in support of the policy…The policies 46 may further indicate one or more reactions that a vehicle 14, 16 may have to another vehicle 14, 16. For example, the vehicle 14, 16 may adjust a speed of the vehicle 14, 16 to maintain desired distances between other vehicles 14, 16 in front of and/or behind the vehicle 14, 16 in the same lane…Lane-change: the vehicle 14 makes a standard highway lane change in either direction, such that it transitions from one lane centerline to another. ”
when the lane change is necessary, monitoring a left-side rear situation and a right-side rear situation of the reference vehicle to determine whether the lane change is possible;
See Olson [0023], “The host vehicle 14 is programmed to define a traffic environment 10 which includes the host vehicle 14 and one or more non-host vehicles 16 within a predefined distance to the host vehicle 14. The predefined distance to the host vehicle 14, may be defined, e.g., as within a first fixed distance in a first specified direction, e.g., 20 meters of a left or right side of the host vehicle 14 and within a second fixed distance in a second specified direction, e.g., 100 meters of a front or rear of the host vehicle 14.”
See Olson [0044], “Each policy 46 is designed to capture a different high-level behavior and intention, and may include a planned trajectory. Example policies may include following a lane, changing a lane, or turning at an intersection…The policy if traffic rules allow for a lane change and there are no obstructing non-host vehicles 16.”
and when the lane change is possible, performing lane change control of the reference vehicle
See Olson [0044], “Lane-change: the vehicle 14 makes a standard highway lane change in either direction, such that it transitions from one lane centerline to another. The policy 46 switches back to lane nominal once the lane change has completed. The policy 46 is applicable if traffic rules allow for a lane change and there are no obstructing non-host vehicles 16.”
Olson does not expressly teach:
wherein the determining of the whether the lane change is necessary includes, when at least one or more of a large vehicle, a high-speed approaching vehicle, and a vehicle blinking a head lamp are present behind the reference vehicle in a lane in which the reference vehicle is driving, determining that the lane change is necessary
Hong teaches:
Hong [0052] discloses performing a lange change process based on a turn signal transmitted from a rear vehicle sensing result.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the collected data as disclosed by Olson to include detection of a vehicle blinking a head lamp behind the reference vehicle, as taught in Hong, in order to “ensure safe lane change even if a driver fails to hear a warning sound or see a warning screen and does not recognize a situation in which lane change is dangerous” (Hong, Abstract).

Claims 7-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Olson et al. (U.S. Patent Application Publication No. 2017/0031361 and hereinafter, “Olson”) in view of Hong (U.S. Patent Application Publication No. 20120109462), further in view of Ramasamy et al. (U.S. Patent No. 10,089,976 and hereinafter, “Ramasamy”).
Regarding claim 7, the combination of Olson and Hong do not expressly teach the apparatus of claim 1, wherein the processor is configured to:
when the reference vehicle is driving in a passing lane, determine whether the lane change to a right lane is possible;
and when the lane change to the right lane is possible, perform the lane change to the right lane. 
Ramasamy does teach:
when the reference vehicle is driving in a passing lane, determine whether the lane change to a right lane is possible;
See Ramasamy Col. 1 Lines 12-17, “Similarly, autonomous or semi-autonomous vehicles may be able to identify gaps between cars in an adjacent lane and perform a merge. However, if no such gap exists, the vehicle or driver must either wait for a suitable gap to appear or adjust their speed to move into a gap ahead or behind the cars in the adjacent lane.”
See Ramasamy Col. 15 Lines 12-17, “For example, it may change to either adjacent lane, which may provide additional space in the middle lane 620 to accommodate the requested lane change.”
See Ramasamy Col. 15 Lines 47-51, “If sufficient space is not established, receiving vehicle 642c may reduce its speed, such as by reducing throttle input or applying the brakes, until sufficient space is established between it and vehicle 642a.”
See Ramasamy Col 8 Lines 10-13, “Additionally, a minimum distance to establish a space to allow the requesting vehicle to change lanes may also be determined
and when the lane change to the right lane is possible, perform the lane change to the right lane. 
See Ramasamy Col. 9 Lines 4-8, “Referring now to FIG. 4C, the requesting vehicle 440 has moved into the space between the responding vehicle 442c and the commanded vehicle 442b. The requesting vehicle 440 then transmits a message to the responding vehicle 442c indicating that the lane change has completed successfully.”
The lane changing system disclosed in Olson was capable of simulations such as “Goal-based lane bias may be measured in units of lane-seconds, and may reflect how many lanes the host-vehicle 14 is from a lane directly on a path to the goal, and how long the host vehicle 14 is in a lane other than the lane directly on the path to the goal,” “Typically, this lane bias is to stay in the right-most lane,” “Default lane bias may be measured in units of lane-seconds, and may reflect how many lanes the host-vehicle 14 is from a chosen lane for normal travel, and how long the host vehicle 14 is in a lane other than the chosen lane for normal travel” (see Olson [0044]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Olson and Hong to incorporate explicitly teaching a lane change to a right lane because a lane change can occur from left to right or vice versa, as taught in Ramasamy.

Regarding claim 8, the combination of Olson and Hong teaches the apparatus of claim 7, wherein the processor is configured to:
when it is impossible for the reference vehicle to change to the right lane and when a rear vehicle is a large vehicle, monitor a forward situation of the reference vehicle to determine whether an increase in a vehicle speed is possible. 
See Olson [0023], “The host vehicle 14 is programmed to define a traffic environment 10 which includes the host vehicle 14 and one or more non-host vehicles 16 within a predefined distance to the host vehicle 14. The predefined distance to the host vehicle 14, may be defined, e.g., as within a first fixed distance in a first specified direction, e.g., 20 meters of a left or right side of the host vehicle 14 and within a second fixed distance in a second specified direction, e.g., 100 meters of a front or rear of the host vehicle 14.”
See Olson [0044], “This policy 46 allows for overtaking a single non-host vehicle 16, possibly including driving into the oncoming traffic lane, as lane markings allow. In this case, the host vehicle 14 pulls into the passing lane, accelerates ahead of the non-host vehicle 16, and then pulls back into the original lane and returns to lane nominal… This policy 46 is a variation on lane-nominal for use when there are obstacles blocking the path... In this case, the behavior uses a local path planner to find a route around the obstructions, with the goal of reaching the reference lane in the future.”

Regarding claim 9,  the combination of Olson and Hong teaches the apparatus of claim 8, wherein the processor is configured to:
determine that the increase in the vehicle speed is possible, in at least one or more cases of: a case where there is no front vehicle of the reference vehicle; a case where the front vehicle is present but a relative speed and a relative distance of the front vehicle satisfy a reference condition, and a case where the front vehicle is present but the front vehicle does not have an intent of a lane change to the lane of the reference vehicle.
See Olson [0044], “The policy 46 switches back to lane nominal once the lane change has completed. The policy 46 is applicable if traffic rules allow for a lane change and there are no obstructing non-host vehicles 16....This policy 46 allows for overtaking a single non-host vehicle 16, possibly including driving into the oncoming traffic lane, as lane markings allow. In this case, the host vehicle 14 pulls into the 
The policies 46 may further indicate one or more reactions that a vehicle 14, 16 may have to another vehicle 14, 16. For example, the vehicle 14, 16 may adjust a speed of the vehicle 14, 16 to maintain desired distances between other vehicles 14, 16 in front of and/or behind the vehicle 14, 16 in the same lane...The policy 46 switches back to lane nominal once the lane change has completed. The policy 46 is applicable if traffic rules allow for a lane change and there are no obstructing non-host vehicles 16....This policy 46 allows for overtaking a single non-host vehicle 16, possibly including driving into the oncoming traffic lane, as lane markings allow. In this case, the host vehicle 14 pulls into the passing lane, accelerates ahead of the non-host vehicle 16, and then pulls back into the original lane and returns to lane nominal.

Regarding claim 10, the combination of Olson and Hong teaches the apparatus of claim 7, wherein the processor is configured to:
when it is impossible for the reference vehicle to change to the right lane and when a rear vehicle is a high- speed approaching vehicle or a vehicle blinking a head lamp, allow a current speed and a current lane to be maintained.
See Olson [0006], “Examples of policies are provided in detail below, and include maintaining or changing lanes, emergency stop, overtaking a non-host vehicle, etc.”
See Olson [0032], “Examples of collected data 24 may include, e.g., data about the driving history of one or more non-host vehicles 16, e.g., the position (for example, geo-coordinates, a distance from the host vehicle 14, etc.) of the non-host vehicle 16 as a function of time, the speed of the non-host vehicle 16 as a function of time, the direction of travel, the number and magnitude of changes in direction and speed at various time points, etc.”
See Olson [0044], “For example, the vehicle 14, 16 may adjust a speed of the vehicle 14, 16 to maintain desired distances between other vehicles 14, 16 in front of and/or behind the vehicle 14, 16 in the same lane.”

Regarding claim 13, the combination of Olson and Hong teaches the apparatus of claim 1, wherein the processor is configured to:
when the lane change to the right lane is not possible, determine whether an increase in a vehicle speed is possible. 
See Olson [0044], “The policy 46 is applicable if traffic rules allow for a lane change and there are no obstructing non-host vehicles 16…This policy 46 allows for overtaking a single non-host vehicle 16, possibly including driving into the oncoming traffic lane, as lane markings allow. In this case, the host vehicle 14 pulls into the passing lane, accelerates ahead of the non-host vehicle 16, and then pulls back into the original lane and returns to lane nominal.”
Olson does not expressly teach:
when the reference vehicle is driving in a middle lane among a plurality of lanes, determine whether the lane change to a right lane is possible
Ramasamy does teach:
when the reference vehicle is driving in a middle lane among a plurality of lanes, determine whether the lane change to a right lane is possible 
See Ramasamy Col. 15 Lines 47-51, “If sufficient space
See Ramasamy Col. 8 Lines 10-13, “Additionally, a minimum distance to establish a space to allow the requesting vehicle to change lanes may also be determined. In one example, the minimum distance is provided in the lane change request.”
See Ramasamy Col. 6 Lines 15-18, “However, to move to the right lane 430 from the left lane 410, the vehicle 440 first must merge into the middle lane 420.”
The disclosure of Olson teaches lane changing metrics including “Goal-based lane bias may be measured in units of lane-seconds, and may reflect how many lanes the host-vehicle 14 is from a lane directly on a path to the goal, and how long the host vehicle 14 is in a lane other than the lane directly on the path to the goal” (see Olson [0044]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Olson and Hong to explicitly teach changing lanes to the right lane from a middle lane as the disclosure of Olson teaches lane determination on a potential multi-lane road.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.T.S./Patent Examiner, Art Unit 3662                                                                                                                                                                                                                                                                                                          /ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662